Case 3:15-cr-00058-TAD-KLH Document 291 Filed 04/27/20 Page 1 of 5 PageID #: 1995



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION


  UNITED STATES OF AMERICA                             CRIM. ACTION NO. 3:15-00058-01

  VERSUS                                               JUDGE TERRY A. DOUGHTY

  VACARRA ROGERS                                       MAG. JUDGE KAREN L. HAYES


                                    MEMORANDUM ORDER

         Pending before the Court is a motion for compassionate release [Doc. No. 287] filed by

  Defendant Vacarra Rogers (“Rogers”). Rogers also filed a supplemental memorandum in support

  of his motion. [Doc. No. 289]. The Government filed a response. [Doc. No. 290].

         Rogers is currently serving a 151-month term of incarceration at FCI McDowell in Welch,

  West Virginia. He moves the Court to release him to home confinement or a halfway house

  immediately because he has conditions that make him more vulnerable to the COVID-19 virus.

  Rogers offers the assurance that he will return to prison once the COVID-19 threat has passed.

         In support of his motion, Rogers points out that he has hypertension and a condition that

  he characterizes as a “failure” of his hemoglobin, which has previously required him to have blood

  transfusions, the last time in 2015. [Doc. No. 287]. He also has a family history of a number of

  conditions which make him more susceptible to COVID-19. Rogers encloses a list of detention

  centers where he was previously held because he was unable to obtain medical records, but notes

  that FCI McDowell can verify his medical records.

         In his supplemental memorandum, Rogers explains how he believes that he was treated

  unfairly in his conviction and sentencing, but reiterates that he is more susceptible to the COVID-



                                                  1
Case 3:15-cr-00058-TAD-KLH Document 291 Filed 04/27/20 Page 2 of 5 PageID #: 1996



  19 virus because of his pre-conditions. He states that he believes he will die of this virus regardless

  of his release, but that he would like to see his family before he passes.

         Given the issues raised and the known threat from the Covid-19 pandemic, the Court

  ordered the United States to file a response no later than April 27, 2020. [Doc. No. 288]. The

  United States complied with that directive and filed its opposition [Doc. No. 290] on Friday, April

  24, 2020.

         The United States argues that Rogers is not entitled to the relief requested at this point

  because he has not exhausted his administrative remedies with the Bureau of Prisons (“BOP”),

  and, therefore, the Court does not have jurisdiction to consider his motion.

         A judgment, including a sentence of imprisonment, “may not be modified by a district

  court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010). Under

  18 U.S.C. § 3582(c), a court generally “may not modify a term of imprisonment once it has been

  imposed,” except in three circumstances: (1) upon a motion for reduction in sentence under 18

  U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by Rule 35

  of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where the

  defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

  3582(c)(2). In this case, Rogers moves to modify his sentence under18 U.S.C. § 3852(c)(1)(A).

  Under § 3852(c)(1)(A)(i), a court may reduce a prisoner's sentence “if it finds that” (1)

  “extraordinary and compelling reasons warrant such a reduction” and (2) the reduction is

  “consistent with applicable policy statements issued by the Sentencing Commission.”

         Prior to 2018 only the Director of the BOP could file these kinds of compassionate release

  motions. In 2018, Congress passed and President Trump signed the First Step Act, which among

  other actions, amended the compassionate release process.             Under the First Step Act, §



                                                    2
Case 3:15-cr-00058-TAD-KLH Document 291 Filed 04/27/20 Page 3 of 5 PageID #: 1997



  3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release. Before

  filing such motions, however, prisoners must exhaust their administrative remedies in one of two

  ways: (1) prisoners can file a motion after fully exhausting administrative appeals of the BOP's

  decision not to file a motion for compassionate release, or (2) prisoners can file a motion after

  requesting release, but there is “the lapse of 30 days from the receipt . . . of such a request” by the

  warden of the moving inmate’s facility, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The

  administrative-exhaustion provision of the First Step Act is set out in mandatory terms. It permits

  a court the authority to reduce a defendant’s sentence only “upon motion of the defendant after the

  defendant has fully exhausted all administrative rights to appeal . . . or the lapse of 30 days from

  the receipt of such a request by the warden of the defendant’s facility.” Id. This mandatory

  statutory exhaustion requirement provides no exceptions.

         In this case, however, Rogers does not indicate that he has even made a request to the

  Warden. He does not assert that any request (if made) was denied.

         While the Court is well aware of the effects the Covid-19 pandemic and the particular

  concerns in the BOP, § 3852(c)(1)(A) does not provide this Court with the equitable authority to

  excuse Rogers’ failure to exhaust his administrative remedies or to waive the 30-day waiting

  period. Accordingly, the Court does not have authority at this time to grant the relief Rogers

  requests. See, generally, Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016) (reviewing the Prisoner

  Litigation Reform Act and explaining that “mandatory [statutory] language means a court may not

  excuse a failure to exhaust”; This is because “a statutory exhaustion provision stands on a different




                                                    3
Case 3:15-cr-00058-TAD-KLH Document 291 Filed 04/27/20 Page 4 of 5 PageID #: 1998



  footing. There, Congress sets the rules—and courts have a role in creating exceptions only if

  Congress wants them to.”).1

           The Court shares Rogers’ concerns about the effect of the Covid-19 in the prison setting.

  However, those concerns are not being ignored by the BOP or this Court. The Court notes, first,

  that, as of the date of this Memorandum Order, there have been no reported cases from FCI

  McDowell.2 https://www.bop.gov/coronavirus/ (last visited 04/27/2020). The facility is currently

  on lockdown.

           Nevertheless, the BOP is taking action to address COVID-19 concerns in its facilities.

  Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

  Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be considered for home release.”

  Pursuant to that provision of the CARES Act, on April 3, 2020, United States Attorney General

  William Barr issued a memorandum instructing the BOP to maximize transfer to home

  confinement “all appropriate inmates held at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly

  situated BOP facilities where COVID-19 is materially affecting operations.” See Memorandum

  from Attorney General William Barr to Director of Bureau of Prisons, The Increasing Use of Home

  Confinement at Institutions Most Affected by COVID-19 (April 3, 2020), available at

  https://politi.co/2UV3JBi (last visited 4/27/2020). The BOP is currently reviewing prisoners to

  determine if temporary release to home confinement or some other type of release, removal, or



           1
             Even if the bar is not jurisdictional, the exhaustion requirement is a mandatory claims-processing rule
  that must be enforced if, as here, it is invoked by the United States. See Eberhart v. United States, 546 U.S. 12, 18-
  19 (2005) (holding that Fed. R. Crim. P. 33, which permits a defendant to move for a new trial within 14
  4 days of the verdict, is a non-jurisdictional but mandatory claim-processing rule that “assure[s] relief to a party
  properly raising [it]”); United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016) (“Although not
  jurisdictional, the time limits in Rule 4(b)(1)(A) [for filing a notice of direct appeal in a criminal case] are
  mandatory claims-processing rules.”).
           2
             McDowell County, where FCI McDowell is located, has 6 reported cases of COVID-19.
  https://dhhr.wv.gov/News/2020/Pages/COVID-19-Daily-Update-4-27-2020---10-AM.aspx (last visited 04/27/2020).

                                                            4
Case 3:15-cr-00058-TAD-KLH Document 291 Filed 04/27/20 Page 5 of 5 PageID #: 1999



  furlough is appropriate, under the standards issued by the CDC on which persons are at heightened

  risk.   The BOP has released 1,576 prisoners to home confinement under its process.

  https://www.bop.gov/coronavirus/ (last visited 04/27/2020).

          For the foregoing reasons,

          IT IS ORDERED that Rogers’ motion is DENIED at this time, subject to re-urging if

  Rogers exhausts his administrative remedies as set forth in the statute.

          MONROE, LOUISIANA, this 27th day of April, 2020.




                                                             TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE




                                                   5
